131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Otis C. STOWE, Plaintiff-Appellant,v.John H. DALTON, Secretary, Department of the Navy, Defendant-Appellee.
No. 96-17129.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997.**Decided Nov. 20, 1997.

Appeal from the United States District Court for the District of Hawaii, D.C. No. CV-95-00009-DAE;  David A. Ezra, District Judge, Presiding.
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Otis C. Stowe appeals pro se the district court's order dismissing with prejudice Stowe's amended complaint against the Secretary of the Navy.  Stowe, a supply clerk at the Marine Corps Base in Kaneohe, Hawaii, alleges discrimination on the basis of race, national origin, sex, and sexual harassment under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.  Stowe also alleges slander and libel under state law.  The district court dismissed pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim upon which relief can be granted.


3
We affirm for the reasons set forth in the district court's order filed October 24, 1996.


4
Stowe's request for injunctive relief, in the form of a "restraining order through means of transfer to Naval Air-Station, Barbers-Point, Hawaii," is DENIED.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3